Citation Nr: 0838563	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-24 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an initial compensable disability rating 
for scars of the right shoulder and right neck.  

4  Entitlement to an initial compensable disability rating 
for nonspecific dermatitis of both lower extremities.  

5.  Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities, pursuant to 
38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1965 to 
March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey.  The veteran testified before the 
undersigned Veterans Law Judge (VLJ) in June 2008.  A 
transcript of the hearing is of record.  

The issue of entitlement to a compensable evaluation for 
multiple noncompensable service-connected disabilities, 
pursuant to 38 C.F.R. § 3.324 is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  A low back disorder was not shown in service or for many 
years thereafter; a low back disability is not related to 
active duty service.  

2.  The veteran is diagnosed with post-traumatic stress 
disorder (PTSD).  

3.  The veteran engaged in combat with enemy forces, and his 
claimed stressors (including witnessing the deaths and 
wounding of fellow servicemen during service in Vietnam) are 
related to that combat.  

4.  The veteran's current psychiatric symptomatology is 
associated with his in-service stressors.  

5.  Right neck and right shoulder scars are superficial, 
essentially asymptomatic, do not affect an area of 144 square 
inches (sq. in.) (929 square centimeters (sq. cm.)) or 
greater, are not unstable or painful on examination, and do 
not limit the range of motion of the neck or right shoulder.

6.  Nonspecific dermatitis of both lower extremities is 
essentially asymptomatic, does not affects at least 
5 percent-but less than 20 percent-of the veteran's entire 
body or at least 5 percent-but less than 20 percent-of 
exposed areas affected, nor does it require intermittent 
systemic therapy for a total duration of less than six weeks 
during the past 12-month period.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 3.304, 3.307, 
3.309 (2008).  

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303, 3.304(f) (2008).  

3.  The criteria for an initial compensable rating for scars 
of the right neck and right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 4.118, Diagnostic 
Codes (DCs) 7801-7805 (2008).  

4.  The criteria for an initial compensable rating for 
nonspecific dermatitis of both lower extremities have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.118, DC 7806 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims For Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  



Low Back Disorder

In considering in-service incurrence, the Board notes that 
the service treatment records reflect the veteran's November 
1967 complaints of a persistent and productive cough for 
three weeks and of chest and back pain.  Chest X-rays, 
however, were positive for bilateral basilar pneumonia.  
Further, the remainder of the service treatment records fail 
to demonstrate any complaints or treatment referable to low 
back pathology.  In fact, at the December 1967 separation 
examination, he denied ever having experienced recurrent back 
pain.  This examination demonstrated a normal spine.  

Therefore, the service treatment records do not reveal that a 
low back disability was incurred during active duty.  This 
fact alone, however, does not in itself preclude a grant of 
service connection.  Indeed, service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Following service, the medical evidence does not demonstrate 
any complaints or treatment referable to low back pathology 
for many years after discharge.  Of note is a report of a VA 
spine examination which was conducted in November 2005 (more 
than 35 years after the veteran's discharge from active 
military duty) and diagnosed lumbar degenerative disc 
disease, lumbar facet joint disease, and right lumbar 
radiculopathy.  Significantly, the record reflects the first 
competent evidence of a diagnosed low back pathology dated 
more than 35 years after his separation from active duty.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (in March 1968) and the 
initial reported symptoms related to low back pathology in 
November 2005 (a more than 35-year gap).  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition to this documented post-service examination 
report, evidence of record also includes statements from the 
veteran asserting continuity of symptoms.  Specifically, on 
multiple occasions throughout the current appeal, he has 
described low back pain since an in-service parachuting 
injury.  In particular, he maintains that, in attempting a 
parachute jump from an airplane, he landed on a hard surface 
which caused pain to his lower back.  He admits that he did 
not seek in-service treatment for the injury because he did 
not want "to show weakness."  Hearing transcript (T.) 
at 22-25.  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board finds, however, that 
his reported history of continued low back pain since active 
service is inconsistent with the other evidence of record.  
Indeed, while he stated that this disorder began in service, 
the separation examination was absent of any complaints or 
findings of low back pathology.  Also, post-service evidence 
does not reflect complaints or findings of low back pathology 
for more than 35 years following active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
veteran's currently-diagnosed low back disorder to active 
duty, despite his contentions to the contrary.  

First, the claims folder contains no medical opinion 
specifically relating the veteran's currently-diagnosed low 
back disability to his service-including the purported 
in-service parachuting injury.  Of further significance are 
the facts (as previously discussed herein) that the December 
1967 separation examination provided no complaints, or 
findings, of low back pathology and that the first diagnosis 
of a low back disability occurred more than 35-years after 
the veteran's discharge from service.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a low back disability.  There is, 
therefore, no doubt to be otherwise resolved.  As such, the 
appeal is denied.  

PTSD

In addition to the law and regulations outlined above, 
service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2008); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Service medical records in the present case are negative for 
complaints of, treatment for, or findings of PTSD.  A 
post-service VA examination conducted in November 2005 
diagnosed of PTSD.  In this regard, the Board notes that a 
"clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must simply be established in accordance 
with 38 C.F.R. § 4.125(a), which mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  In any event, the current diagnosis of PTSD is 
sufficient for § 3.304(f) purposes.  

The veteran maintains that, although his initial military 
occupational specialty (MOS) was that of a cook, he was later 
(upon his request) assigned to an infantry unit during his 
service in Vietnam.  In particular, he reflected that he 
served with the 2nd Battalion, 101st Airborne Division, 327th 
Infantry in Phan Rang, Vietnam and, as such, participated in 
combat patrols, guarded convoys or artillery units, set up 
mortars, supported infantry units, and went into artillery 
units that had been "over run" to complete "bag and tag" 
tasks.  In addition, he participated in Operation Malheur by 
engaging with enemy fire to support "line units."  Such 
duties exposed him to the wounding and deaths of fellow 
servicemen.  See, e.g., T. at 3-22.  

Service personnel records confirm that the veteran served 
with the 2nd Battalion, 101st Airborne Division, 327th Infantry 
in the Republic of Vietnam from July 1966 to July 1967.  
While his primary MOS was that of a cook, his secondary MOS 
was characterized as a direct fire infantryman.  In addition, 
he received airborne training and was awarded the Parachute 
Badge.  

Moreover, he participated in the Vietnam Counter Offensive 
and, in September 1966, sustained fragment wounds to his 
face, arm, and back.  Indeed, service connection has been 
granted for scars of the right shoulder and right neck based 
upon evidence that the veteran sustained a fragment injury to 
this area of his body in September 1966.  Also, in support of 
his claim for service connection for PTSD, the veteran 
submitted pictures showing him on patrol, and with his 
weapons, in Vietnam.  

These service personnel records support the veteran's 
contentions that, during his service in Vietnam, he 
participated in combat against enemy forces where he 
witnessed the deaths and wounding of fellow servicemen.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) 
(corroboration of every detail of a veteran's claimed 
in-service stressor, including his or her personal 
participation, is not required, and the fact that a veteran 
was stationed with a unit that was present while enemy 
attacks occurred would strongly suggest that he/she was, in 
fact, exposed to the attacks).  

As the evidence establishes that the veteran engaged in 
combat with enemy forces and that his claimed stressors 
(including the witnessing of the killing and wounding of 
fellow servicemen) are related to that combat and are 
consistent with the circumstances, conditions, or hardships 
of his service, his lay testimony alone establishes the 
occurrence of his claimed in-service stressors.  Credible 
supporting evidence is not necessary to corroborate his lay 
testimony. 

Moreover, with regard to the matter of whether medical 
evidence links current symptomatology with the claimed 
in-service stressor(s), the Board notes that, in a report of 
a November 2005 VA examination, an examiner acknowledged the 
veteran's current complaints of nightmares, hypervigilance, 
easy startle reflexes, depression, diminished interest, poor 
energy, poor concentration, and poor sleep and his reports of 
having participated in artillery fighting with enemy forces 
in Vietnam and of having handled dead bodies of fellow 
servicemen.  The examiner concluded that the only appropriate 
Axis I diagnosis was PTSD.  

Further, at a December 2006 VA mental status evaluation, the 
veteran complained of an inability to sleep due to constant 
recurrent nightmares about past combat experiences 
(accompanied by night sweats and tachycardia), anxiety, 
irritability and anger (with occasional episodes of road 
rage), intrusive thoughts about past combat experiences 
(triggered by sounds of helicopter and jet engines and by 
smells of diesel fuel, burned barbeque meat, burned fireworks 
powder), problems with authority figures, isolation from 
family and friends, and avoidance of crowds.  He described 
his combat experiences, which included handling dead bodies.  

The examiner diagnosed, on Axis I, PTSD "due to past combat 
experiences."  In reaching this conclusion, the examiner 
explained that the veteran "experienced . . . or was 
confronted with events involved in war with actual and 
threatened death or serious injury or threat of physical 
integrity to himself and to others."  Of importance to the 
examiner was the veteran's report that he responded to such 
traumatic events "at the time with intense fear."  The 
Board finds that these medical conclusions associate his 
current symptomatology with his claimed in-service stressors.  

Evidence of record clearly indicates, therefore, that the 
veteran engaged in combat with enemy forces and that his 
claimed stressors are related to that combat and are 
consistent with the circumstances, conditions, or hardships 
of his service.  He has been diagnosed with PTSD, and 
evidence associates his current symptomatology with his 
claimed in-service stressors.  Accordingly, the Board finds 
that the evidence supports the claim for service connection 
for PTSD.

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria, including in 
the determination of the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  Indeed, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that, while the Board must review the entire record, 
it does not have to discuss each piece of evidence.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Board will, therefore, summarize the relevant evidence 
where appropriate.  The analysis in the following decision 
will focus specifically on what the evidence shows, or fails 
to show, with regard to the ratings of the veteran's 
service-connected right shoulder and right neck scars and the 
service-connected nonspecific dermatitis of both of his lower 
extremities.  

Scars of the Right Shoulder and Right Neck

Initially, by the May 2006 rating action in the present case, 
the RO granted service connection for scars of the right 
shoulder and right neck (0 percent, effective from March 24, 
2005) and for nonspecific dermatitis of both lower 
extremities (0 percent, effective from March 24, 2005).  As 
the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned initial disability ratings, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

According to the applicable rating criteria, scars located on 
areas of the body other than the head, face, or neck that are 
superficial and do not cause limited motion will be assigned 
a 10 percent evaluation upon evidence that the scars involve 
and an area or areas of 144 sq. in. (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, DC 7802 (2008).  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Note 2 following DC 7802 (2008).  

Also, evidence that a superficial scar is unstable also 
supports a 10 percent rating.  38 C.F.R. § 4.118, DC 7803 
(2008).  An unstable scar is one where, for any reason, there 
is frequent loss of covering of the skin over the scar.  
38 C.F.R. § 4.118, Note 1 following DC 7803 (2008).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Note 2 following DC 7803 
(2008).  

Additionally, evidence that a superficial scar is painful on 
examination supports a 10 percent evaluation.  38 C.F.R. 
§ 4.118, DC 7804 (2008).  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Note 1 following DC 7804 (2008).  Scars may also be 
evaluated based upon any limitation of motion of the affected 
part.  38 C.F.R. § 4.118, DC 7805 (2008).  

In the present case, the veteran believes that the symptoms 
associated with his scars are of such severity as to warrant 
a compensable rating.  After reviewing the evidence of 
record, however, the Board finds that the weight of the 
evidence does not support a compensable rating for these 
scars for any portion of the rating period on appeal.  

A VA scars examination conducted in November 2005 reflected 
the presence of two circular .5 cm. hypopigmented superficial 
scars overlying the veteran's right deltoid as well as a 
one-cm. linear and vertical hypopigmented superficial scar 
over his right neck just above his clavicle.  The total body 
surface area involved by these scars was less than .1 percent 
and that there was no exposed body surface area involved by 
the scars.  Further evaluation of these three scars 
demonstrated no tenderness to palpation, adherence to 
underlying structures, edema, keloid formation, cellulitis, 
inflammation, or disfigurement.  

In the substantive appeal which was received at the RO in 
August 2007, the veteran asserted that the scars on his right 
upper extremity were painful.  At the November 2005 VA 
examination, however, he denied experiencing any symptoms, 
including pain, associated with any of his scars.  In any 
event, and as the Board has noted in this decision, the 
November 2005 VA scars examination specifically demonstrated 
that the scars on his right shoulder and right neck were not 
tender to palpation.  Further, the claims folder contains no 
outpatient treatment records which contradict the November 
2005 VA examination findings.  Also, at the hearing recently 
conducted in June 2008, he did not describe painful scars.  
T. at 28-30.  

Accordingly, and based on the report of the November 2005 VA 
scar examination, the veteran's right neck and right shoulder 
scars are essentially asymptomatic.  Although superficial, 
the scars do not affect an area of 144 sq. in. (929 sq. cm.) 
or greater and are not unstable or painful on examination.  
Further, no medical evidence has been presented that these 
scars affect the range of motion of the veteran's neck or 
right shoulder-and he does not contend otherwise.  

Consequently, the Board must conclude that the preponderance 
of the evidence is against a finding that the criteria for an 
initial compensable rating of 10 percent for the 
service-connected scars of the right neck and right shoulder 
are met.  38 C.F.R. § 4.118, DCs 7802-7805 (2008).  

In reaching this conclusion, the Board has also considered 
the appropriateness of the diagnostic code which rates 
impairment resulting from disfigurement of the head, face, or 
neck.  As discussed herein, however, the scar on the 
veteran's neck has been found to be superficial and 
essentially asymptomatic.  Therefore, a compensable rating 
for this scar-based upon disfigurement of the neck-is not 
warranted.

Nonspecific Dermatitis of Both Lower Extremities

According to the applicable rating criteria, dermatitis 
affecting less than 5 percent of the entire body or less than 
5 percent of exposed areas affected with no more than topical 
therapy required during the past 12-month period will result 
in a noncompensable evaluation.  

A compensable rating of 10 percent requires evidence that 
dermatitis affects at least 5 percent-but less than 
20 percent-of the entire body or at least 5 percent-but 
less than 20 percent-of exposed areas affected, or requires 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  
Higher evaluations are warranted for more severe findings of 
dermatitis.  38 C.F.R. § 4.118, DC 7806 (2008).  

In the present case, the veteran believes that the symptoms 
associated with the service-connected nonspecific dermatitis 
of his lower extremities are of such severity as to warrant a 
compensable rating.  After reviewing the evidence of record, 
however, the Board finds that the weight of the evidence does 
not support a compensable rating for this disorder for any 
portion of the rating period on appeal.  

A VA scars examination conducted in November 2005 showed no 
active dermatitis.  Based on the absence of positive 
findings, the examiner concluded that the total body surface 
area involved by the veteran's rash was zero and that there 
was no exposed body surface area involved by the rash.  

The veteran asserts that this VA examination provided 
negative results because it was not completed during the 
summer (when he experiences flare-ups of his dermatitis).  In 
this regard, the Board acknowledges that, at that 
examination, he reported getting rashes on his ankles and 
feet and occasionally on his right thigh.  More recently, 
however, he admitted that, even during flare-ups, this 
disorder now appears only on his ankles.  See, e.g., 
T. at 30.  

In fact, at the hearing conducted before the undersigned VLJ 
in June 2008 (e.g., during the summer), the veteran testified 
that his dermatitis is "pretty much under control now."  
T. at 30.  The claims folder contains no records of 
outpatient treatment for nonspecific dermatitis (even during 
summer months)-nor has the veteran referenced any such 
reports.  

Also at the November 2005 VA examination, the veteran 
maintained that, in the past 12 months, he had been using a 
topical hydrocortisone preparation medication on his rash.  
He explained that, because he experienced flare-ups of 
dermatitis during the hot summer months, he used the 
medication every day during that time.  Importantly, however, 
the claims folder contains no records of outpatient treatment 
for the service-connected nonspecific dermatitis (at which 
time such medication would have been prescribed)-nor has he 
referenced any such reports.  

Accordingly, and based on the report of the November 2005 VA 
scar examination, the veteran's nonspecific dermatitis is 
essentially asymptomatic.  This condition does not affects at 
least 5 percent-but less than 20 percent-of his entire body 
or at least 5 percent-but less than 20 percent-of exposed 
areas affected, nor does it require intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(2008).  

Consequently, the Board must conclude that the preponderance 
of the evidence is against a finding that the criteria for a 
compensable rating of 10 percent for the service-connected 
nonspecific dermatitis of both lower extremities are been 
met.  

With respect to both claims, the Board does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any 
time during the current appeal period.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's right shoulder and 
right neck scars and the nonspecific dermatitis of both of 
his lower extremities have required hospitalization or 
resulted in marked interference with employment at any time 
during the current appeal.  In fact, the claims folder 
contains no records of outpatient dermatological treatment, 
and he has not referenced any such potentially relevant 
reports.  Further, at no time during the current appeal has 
he asserted that his scars and nonspecific dermatitis have 
interfered with his employability.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, have the veteran's right shoulder and 
right neck scars and the nonspecific dermatitis of both of 
his lower extremities resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  
Accordingly, consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for these 
service-connected disabilities at any time during the current 
appeal.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that initial 
compensable ratings for right shoulder and right neck scars 
and nonspecific dermatitis of both lower extremities are not 
warranted for any portion of the rating period on appeal.  In 
reaching this conclusion, the Board also finds that the 
benefit-of-the-doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

With regard to all the claims adjudicated in this decision, 
the Board has considered the lay statements of record.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the disabilities at 
issues-has been provided by the medical personnel who have 
examined the veteran during the current appeal and who have 
rendered pertinent opinions in conjunction with the 
evaluations and by service records obtained and associated 
with the claims folder.  The medical findings (as provided in 
these examination reports), as well as the documented 
evidence contained in the service personnel records, directly 
address the etiology of the veteran's low back disability as 
well as the criteria under which his service-connected scars 
and dermatitis are evaluated.  

As such, the Board finds these records to be more probative 
than the subjective evidence of complaints of post-service 
low back pathology and of increased scar and dermatitis 
symptomatology.  See Cartright, 2 Vet. App. at 25 (interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

As discussed herein, the Board is granting in full the 
veteran's claim for service connection for PTSD.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

The veteran's scars and dermatitis claims arise from his 
disagreement with the initial noncompensable evaluations 
assigned following the grants of service connection for these 
disabilities.  Courts have held that, once service connection 
is granted, the claim is substantiated, additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under the VCAA.  

As to VA's duty to assist with respect to these compensable 
rating claims, the RO associated the veteran's private and VA 
treatment and evaluation records.  The veteran was afforded a 
pertinent VA examination in November 2005.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

With respect to the veteran's claim for service connection 
for a low back disorder, the VCAA duty to notify was 
satisfied by way of a letter sent to him in April 2005 that 
fully addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate this issue and 
of his and VA's respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of his low back issue.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the low back claim on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claims on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained VA post-service treatment records.  In 
addition, the RO attempted to procure records of post-service 
private treatment referenced by the veteran, but the 
appropriate medical facilities responded that these records 
were not available.  Further, he has been accorded a 
pertinent VA examination.  Moreover, he was provided an 
opportunity to set forth his contentions during the hearing 
conducted before the undersigned VLJ in June 2008.  
Therefore, available records and medical evidence have been 
obtained in order to make an adequate determination as to the 
low back claim on appeal.  

At the June 2008 hearing, the veteran testified that he first 
received post-service treatment for his back in the 1980s.  
He also discussed current private medical care that he 
received for his back.  See, T. at 25-28.  Also, at the 
hearing, he submitted a document in which he authorized VA to 
attempt to obtain records of low back treatment that he 
purportedly received from a private doctor of osteopathy in 
1992.  None of these records are included in the claims 
folder, and no attempt appears to have been made to procure 
them.  

Because, however, the veteran has not specifically asserted 
that any of these post-service reports include medical 
opinions associating a low back disability to service-and, 
indeed, because even the records of low back treatment that 
the veteran may have received in the 1980s occurred 
approximately 20 years after his separation from service--the 
Board finds that a remand to accord the agency of original 
jurisdiction (AOJ) an opportunity to procure records of any 
these medical records referenced by the veteran at the June 
2008 hearing is not necessary.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the low back claim that has not been 
obtained.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of this 
issue.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


ORDER

Service connection for a low back disorder is denied.  

Service connection for PTSD is granted.  

An initial compensable disability rating for scars of the 
right shoulder and right neck is denied.  

An initial compensable disability rating for nonspecific 
dermatitis of both lower extremities is denied.  


	(CONTINUED ON NEXT PAGE)


REMAND

The veteran has perfected an appeal with regard to the issue 
of entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities, pursuant to 
38 C.F.R. § 3.324.  According to the pertinent regulation, 
whenever a veteran is suffering from two or more separate and 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2008).  

As previously discussed herein, service connection has been 
found to be warranted for PTSD.  In light of this grant, and 
as the RO has not had the opportunity to assign a rating for 
the veteran's PTSD, the Board believes that the RO should 
have an opportunity to assign an appropriate evaluation for 
the now service-connected PTSD prior to a final adjudication 
of the § 3.324 claim.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following action:  

After assigning a rating to the now 
service-connected PTSD, re-adjudicate 
the issue of entitlement to a 
compensable evaluation for multiple 
noncompensable service-connected 
disabilities, pursuant to 38 C.F.R. 
§ 3.324.  If the decision remains 
adverse to the veteran, he should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal, as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


